Citation Nr: 0412022	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-16 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for schizophrenia.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for coronary artery 
disease.

5.  Entitlement to service connection for residuals of 
asbestos exposure.

6.  Entitlement to service connection for residuals of 
mustard gas exposure.

7.  Entitlement to special monthly pension based on the need 
for the regular aid and attendance of another person or upon 
housebound status.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
October 1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2003 rating decision rendered by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

On his substantive appeal, dated in May 2003, the veteran 
appears to raise the issue of entitlement to service 
connection for a back condition.  This matter is referred to 
the RO for appropriate action.  

In April 2004, the Board granted the veteran's motion to 
advance his appeal on the Board's docket pursuant to 
38 U.S.C.A. § 7107 (2002) and 38 C.F.R. § 20.900(c) (2003).

The issues of entitlement to service connection for PTSD, 
coronary artery disease and hypertension, and entitlement to 
special monthly pension are addressed in the remand that 
follows the order section of this decision.




FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the issues decided herein have 
been accomplished.  

2.  The veteran's schizophrenia originated while he was 
serving on active duty. 

3.  The veteran was not exposed to asbestos or mustard gas 
during service.


CONCLUSIONS OF LAW

1.  Schizophrenia was incurred during active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  Residuals of asbestos exposure were not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).

3.  Residuals of mustard gas exposure were not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.316 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations are applicable to this appeal.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is required to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA is 
required to notify the claimant that he should submit any 
pertinent evidence in his possession.

Through the statement of the case and various letters from 
the RO to the veteran, particularly by letters dated in July 
2002 and February 2003, the veteran has been informed of the 
evidence and information necessary to substantiate his 
claims; the specific information required from him to enable 
the RO to obtain evidence on his behalf, the assistance that 
VA would provide to obtain evidence on his behalf; and the 
evidence that he should submit.  Although veteran has not 
specifically been requested to submit any pertinent evidence 
in his possession, VA has informed him of the evidence that 
would be pertinent and requested him to submit such evidence 
or provide VA with the information and authorization 
necessary for the RO to obtain such evidence.  Therefore, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  

The Board notes that the veteran was asked to provide 
information regarding his alleged in-service exposure to 
asbestos and mustard gas.  He was also asked to identify the 
disabilities that he alleges to have developed as a result of 
his exposure to asbestos and mustard gas.  However, he failed 
to provide the requested information.  The duty to assist is 
a two-way street.  If an appellant wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

The record reflects that the veteran's service medical and 
personnel records have been obtained, as have all pertinent 
post-service medical records.  In conjunction with this 
appeal, the veteran has also been afforded several VA 
examinations.  The reports of these examinations along with 
the other evidence of record are sufficient to decide his 
claims.  Accordingly, the Board is also satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  Accordingly, the Board will 
address the merits of the veteran's claims.  

Evidentiary Background

The veteran's service personnel records show that he served 
for in the Republic of Vietnam from July 1966 to June 1967.  
His military occupational specialty was light weapons 
infantryman and he served as an assistant gunner and 
ammunition specialist in Vietnam.  He was awarded the Combat 
Infantryman Badge (CIB).  His service medical records are 
negative for evidence of any psychiatric disorder, any 
reference to asbestos exposure or mustard gas exposure, or 
any evidence of disability due to such exposure.  

Private medical records dated in the 1970s show that the 
veteran underwent electric shock therapy for an acquired 
psychiatric disorder.  Private treatment records from Dr. 
Nissim Benado show that the veteran received treatment for an 
acquired psychiatric disorder beginning in July 1975.  He was 
hospitalized for nearly two months in 1975 and in 1976, he 
was hospitalized on 5 different occasions for a total of 111 
days.  Between his hospitalizations, he was seen regularly 
for individual psychotherapy supported by tranquilizers.  An 
April 1977 statement from his private physician indicates 
that a diagnosis of depressive psychosis, severe, was 
rendered.  It was opined that this condition began while the 
veteran was in active duty and was related to military action 
in Vietnam.  

The record of a March 1981 private psychological evaluation 
indicates that the veteran had difficulty returning to 
civilian life following his service in Vietnam.  His sister 
reported the veteran had "never been right" since coming 
home from Vietnam.  He was noted to have been in and out of 
hospitals since 1971 for treatment of depression, anxiety, 
and worry.  A diagnosis of paranoid schizophrenia with 
obsessive thoughts was rendered.  

The report of an April 1982 private psychological evaluation 
undertaken in conjunction with a claim for Social Security 
disability benefits indicates that the veteran's long history 
of psychological difficulties began while in the service.  
After service, he was hospitalized several times between 1975 
and 1978 for anxiety, depression, and other multiple 
personality difficulties.  A diagnosis of schizophrenia, 
paranoid type, was rendered.  

A February 1993 private treatment record noted that the 
veteran had a history of nicotine dependence.  He presented 
with a complaints of waking up in the middle of the night 
with an acid taste in his mouth, funny sensation, and 
coughing to the point where he had lost his wind.  He had a 
morning cough with whitish sputum and some shortness of 
breath with heavy activity.  He reported occasional wheezing 
with no chest pain or palpitations.  His blood pressure was 
120/80 and his lungs were clear.  The impressions were 
aspiration, no evidence of active pneumonitis, chronic 
obstructive pulmonary disease, and small airway disease.  It 
was felt that these conditions were related to nicotine 
dependence.  

May 2000 and June 2000 private radiological reports reveal 
normal X-ray examination with clear lungs.  

The report of an April 2001 psychological examination 
conducted for the West Virginia Disability Determination 
Service indicates that the veteran reported PTSD symptoms 
involving military duty in Vietnam.  He also had nightmares 
and flashbacks of incidents that occurred while he was 
Vietnam.  These symptoms still occurred quite frequently.  He 
also reported feelings of depression.  The pertinent 
diagnoses were schizophrenia, paranoid type, by history; 
PTSD; and depressive disorder, not otherwise specified.  The 
examiner noted that the veteran resided alone.  

The veteran was also afforded an April 2001 internal medicine 
examination by the West Virginia Disability Determination 
Service.  He reported that he felt depressed.  The veteran 
reported a history of a heart murmur, but denied 
hypertension, diabetes, heart disease, lung disease, liver 
disease, kidney disease, and cancer.  He smoked and 
occasionally drank alcohol.  He last worked as a coal waste 
barge loader and operator in 1980.  He had a cough with 
occasional mucus production.  He also had shortness of breath 
when walking uphill.  He reported left anterior chest pain 
characterized as sharp, which occurred about an hour after he 
woke up in the mornings.  He had nausea when walking uphill, 
but denied abdominal pain, vomiting, constipation, diarrhea, 
hematemesis, hematochezia, melena, leg swelling, headaches, 
syncope, and dysuria.  He reported pain in his left hip and 
lower back at times.  The veteran ambulated with a normal 
gait which was not unsteady, lurching, or unpredictable.  He 
did not require the use of an ambulatory aid.  Heart 
examination revealed a regular rate and rhythm without 
murmurs, gallops or rubs.  The lung fields were clear to 
auscultation, without wheezes, rales, or rhonchi.  Breath 
sounds are symmetrical and the expiratory phase was not 
increased.  The assessment was paranoid schizophrenia.  

VA outpatient treatment records from the Clarksburg, VA 
Medical Center dated from May 2001 to April 2002 show that 
the veteran requested information about the PTSD program in 
May 2001.  He reported flashbacks and nightmares.  He did not 
trust others and did not want to be around people.  A 
subsequent primary care treatment record notes that the 
veteran sought treatment for pain related to a recent boating 
accident.  However, it was noted that the veteran had more 
problems than pain.  The veteran made infrequent eye contact 
at first, but then became more comfortable and started making 
more eye contact.  He reported that many things had gone 
wrong in his life and that he suffered from severe PTSD and 
what appeared to be depression.  He had to rely on friends 
for transportation.  He did not give complete answers and his 
answers jumped from one subject to another.  Redirection was 
required on occasion, but his thought processes seemed to be 
coherent.  However, at times he did not appear to make sense, 
mainly because he did not finish the subject matter that he 
was discussing.  A psychiatric consultation report notes that 
the veteran reported that he had received "43 shock 
treatments" in the past, but could not remember the date or 
year of this treatment.  

A September 2001 psychiatric treatment note indicates that 
the veteran was a poor historian and gave some conflicting 
reports during the evaluation.  Also, he was noted to be 
somewhat disorganized during the interview.  He admitted to 
hearing voices and also had nightmares and flashbacks.  The 
assessment was psychosis, not otherwise specified.  

In a November 2001 clinical note, a VA physician assistant 
noted that the veteran reported that he had PTSD.  However, 
the veteran noted that he had never been officially treated 
for PTSD by a psychiatrist.  He denied suicidal or homicidal 
ideation.  He was very isolated and lived by himself in an 
apartment.  
He had been married and divorced two times and did not have a 
relationship with his children.  Major depressive disorder, 
PTSD, and arthropathy were assessed.  Another physician 
assistant note dated that same day indicates that the veteran 
desired medication to help him relax.  He reported a history 
of being incarcerated for a year in the 1980s for falsifying 
information in an attempt to obtain a firearm.  He felt a 
need for firearms as he lived in an area of high crime.  
While he reported flashbacks, the examiner was not sure if he 
was describing paranoid feelings or intrusive recall.  He 
admitted to hearing voices.  He reported receiving 44 
electric shock treatments in the past which "mellowed" him 
and took away some of his memories of Vietnam.  The 
assessment was schizophrenia with possible PTSD. 

VA outpatient treatment records from the Cleveland VA Medical 
Center dated from February 2002 to May 2002 show treatment 
for various conditions including PTSD.  An April 2002 mental 
hygiene clinic treatment note indicates that the veteran had 
symptoms of PTSD and was taking psychiatric medication.  
Diagnoses of possible PTSD and anxiety disorder, not 
otherwise specified, were rendered.  The veteran reported 
continuing flashbacks during treatment in July 2002.  His 
medication was not working and his flashbacks were severe at 
times.  He felt nervousness because of his flashbacks.  

In a statement dated in July 2002, the veteran reported that 
he was involved in firefights and mortar attacks in Vietnam.  
He saw friends being killed.  

In response for a request of information from the RO, the 
National Personnel Records Center (NPRC) indicated, in July 
2002, that records pertaining to the veteran's alleged 
mustard gas or lewisite exposure were not a matter of record.  
In response to a request for information regarding asbestos, 
the veteran's service personnel records were forwarded to the 
RO showing the jobs that he performed.  

The veteran was afforded a VA general medical examination in 
March 2003.  The examiner did not identify any residuals of 
asbestos exposure or mustard gas exposure.  A VA chest X-ray 
in March 2003 revealed no active pulmonary disease.  However, 
there was slight blunting of the right lateral costophrenic 
angle which appeared to be due to pleural thickening which 
may be related to old healed rib fractures.  

The veteran was also afforded a VA psychiatric examination in 
March 2003.  The examiner noted that the veteran was 
hospitalized in the 1970s for paranoid schizophrenia and a 
history of an antisocial personality disorder.  The examiner 
opined that the veteran's overall clinical impression was one 
of paranoid schizophrenia with evidence of what appeared to 
be a mixed personality disorder with borderline and 
antisocial aspects.  There was also a history of 
polysubstance dependence and alcohol dependence.  After 
reviewing the veteran's medical records and claims folder, it 
was opined that there was no evidence to justify a diagnosis 
of PTSD.  

A June 2003 VA diabetes mellitus examination report notes 
that the veteran's breath sounds were coarse bilaterally. 

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection can be granted for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

I.  Schizophrenia

While the evidence shows that the veteran was first treated 
for an acquired psychiatric disorder several years following 
his separation from active duty with a documented history of 
mental problems beginning in the early 1970s, a private 
physician opined in April 1977 that the veteran's psychosis 
was related to combat experiences in Vietnam.  Similarly, the 
1981 private psychological evaluation indicates that the 
veteran had difficulty in civilian life following Vietnam.  
Likewise, the report of an April 1982 private psychological 
examination indicates that the veteran's psychological 
difficulties began during service.  In the Board's opinion, 
the evidence supporting the veteran's claim for service 
connection for schizophrenia is at least in equipoise with 
that against the claim.  Accordingly, service connection is 
in order for this disability.

II.  Residuals of Asbestos Exposure 

VA's Manual 21-1, Part VI, para. 7.21 (October 3, 1997) 
contains guidelines for the development of asbestos exposure 
cases.  Part (a) in essence acknowledges that inhalation of 
asbestos fibers can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  VA's Manual 21-1, Part VI, para. 7.21(c) (October 
3, 1997) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33,422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997).

Despite a request from the RO for information regarding his 
alleged in-service exposure to asbestos, the veteran failed 
to complete a July 2002 questionnaire regarding his alleged 
exposure.  The veteran's service personnel records do not 
show that he worked with insulation or in a shipyard.  The 
veteran has failed to identify any particular disability that 
he believes resulted from his alleged exposure to asbestos.  
In addition, there is no medical evidence indicating that the 
veteran has any residuals of asbestos exposure.  
Additionally, the Board notes that chest x-ray in March 2003 
showed no active pulmonary disease.  As the evidence does not 
show that the veteran has any current disability that has 
been medically linked to in-service asbestos exposure or that 
he was exposed to asbestos during service, service connection 
for residuals of alleged asbestos exposure must be denied.

III.  Residuals of Mustard Gas Exposure

Service connection will be granted for specified conditions 
developing in a veteran exposed to specified vesicant agents 
during active military service.  When there was full-body 
exposure to nitrogen or sulfur mustard gas during active 
service, the specified conditions are chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung (except mesothelioma) cancer 
and squamous cell carcinoma of the skin.  When there was 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active service, the specified conditions are chronic 
laryngitis, chronic bronchitis, chronic emphysema, chronic 
asthma and chronic obstructive pulmonary disease.  When there 
was full-body exposure to nitrogen mustard during active 
service, the specified condition is acute nonlymphocytic 
leukemia.  Service connection may not be established for any 
of these conditions if the condition is due to the veteran's 
own willful misconduct or if there is affirmative evidence 
that establishes a nonservice-related condition or event as 
the cause of the claimed condition.  38 C.F.R. § 3.316.

The medical evidence does not show that the veteran has any 
of the disorders subject to presumptive service connection on 
the basis of mustard gas exposure.  In addition, there is no 
medical evidence indicating that the veteran has any 
residuals of mustard gas exposure.  Despite a request from 
the RO for information regarding his alleged in-service 
exposure to mustard gas, the veteran failed to complete a 
July 2002 questionnaire regarding his alleged exposure.  The 
veteran's service records do not document any exposure to 
mustard gas.  In light of these circumstances, the Board must 
conclude that there is no appropriate basis for granting 
service connection for residuals of mustard gas exposure.


ORDER

Entitlement to service connection for schizophrenia is 
granted.  .

Entitlement to service connection for residuals of asbestos 
exposure is denied.

Entitlement to service connection for residuals of mustard 
gas exposure is denied.






REMAND

With respect to the veteran's claim for service connection 
for PTSD, the Board notes that no evidence of this disorder 
was found on a March 2003 psychiatric examination of the 
veteran; however, some of the earlier medical evidence 
indicates that the veteran has PTSD but that evidence does 
not adequately identify the elements supporting the 
diagnosis.  Therefore, the Board has determined that further 
development of the medical evidence is in order before the 
Board decides this claim.

The veteran underwent a VA examination in March 2003 for the 
purpose of determining whether he meets the requirements for 
special monthly pension based on the need for regular aid and 
attendance or housebound status.  The examination was 
performed by a nurse practitioner, who essentially determined 
that the veteran does not have physical impairments that 
render him housebound or in need of aid and attendance on a 
regular basis.  With respect to the veteran's mental 
capacity, she noted that the veteran's memory was normal but 
that his psychiatric problems might impact on his living 
situation.  She did not adequately address the impact of the 
veteran's psychiatric disability on his ability to care for 
himself.  

The report of a March 2003 VA psychiatric examination notes 
that the veteran was actively psychotic with dysfunctional 
memory and intellect, extreme impediments in insight and 
judgment, and poor contact with reality.  The examiner 
believed that the veteran was not competent to handle his own 
funds, but the examiner did not address whether the mental 
incapacity was so severe as to render the veteran in need of 
aid and attendance on a regular basis.  Therefore, the Board 
is also of the opinion that further development of the 
medical evidence is in order before the Board decides the 
veteran's claim for special monthly pension.

The Board has also has determined that further development is 
in order before the Board decides the veteran's claims for 
service connection for hypertension and coronary artery 
disease.  The record does not show that the RO has notified 
the veteran of the evidence and information necessary to 
establish service connection for his cardiovascular 
disabilities on a presumptive basis.  In addition to the 
foregoing, the Board is of the opinion that a VA examination 
would be probative in ascertaining the etiology of the 
veteran's hypertension and coronary artery disease.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
actions:

1.  The RO should send the veteran a 
letter in response to his claims for 
service connection for hypertension and 
coronary artery disease that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) (2003), to include notice that 
he should submit any pertinent evidence 
in his possession.  In particular, the 
veteran should be informed of the 
information and evidence necessary to 
support a claim for service connection 
for these disabilities on a presumptive 
basis, the evidence and information he 
should submit to establish service 
connection on a presumptive basis, and 
the assistance that VA will provide to 
obtain evidence on his behalf.  

2.  The RO should attempt to obtain a 
copy of any pertinent evidence identified 
but not provided by the veteran.

3.  The RO should also request the 
veteran to provide any evidence in his 
possession supportive of his claims for 
special monthly pension and service 
connection for PTSD.  He should also be 
requested to identifying information and 
any necessary authorization for any 
health care providers who possess 
records, not already associated with the 
claims folder, pertaining to post-service 
evaluation or treatment of the veteran 
for any psychiatric problems.  The RO 
should attempt to obtain a copy of any 
indicated records.

4.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the veteran, it should so inform the 
veteran and his representative and 
request them to submit the outstanding 
evidence.

5.  Then, the RO should make arrangements 
for the veteran to be afforded an 
examination by a physician with 
appropriate expertise to determine the 
etiology of the veteran's hypertension 
and coronary artery disease.  The claims 
folder must be made available to the 
examiner.  Any necessary tests should be 
conducted.  Based upon the examination 
results and the claims folder review, the 
examiner should provide an opinion with 
respect to hypertension and coronary 
artery disease as to whether it is at 
least as likely as not that the disorder 
was present in service, manifested within 
one year of the veteran's discharge from 
service, caused by service, or caused or 
chronically worsened by service-connected 
disability.  The supporting rationale for 
all opinions expressed must also be 
provided.  

6.  The veteran should also be afforded a 
VA examination by a psychiatrist, who has 
not previously examined him.  The claims 
folder must be made available to the 
examiner for review, and any indicated 
studies should be performed.  Based upon 
the claims folder review and the 
examination results, a diagnosis of PTSD 
should be confirmed or ruled out.  If 
PTSD is diagnosed, the elements 
supporting the diagnosis should be 
identified.  If PTSD is not diagnosed, 
the examiner should explain why the 
veteran does not meet the criteria for 
this diagnosis.  The examiner must 
identify all manifestations of the 
veteran's psychiatric disorder(s) and 
provide an opinion concerning whether the 
psychiatric impairment is so severe as to 
render the veteran in need of aid and 
attendance on a regular basis.  The 
supporting rationale for all opinions 
expressed must be provided.

7.  Thereafter, the RO should 
readjudicate the issues remaining on 
appeal.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supple-mental statement of the case and 
afforded the requisite opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any ultimate outcome of this case.  The veteran need take no 
action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals
	



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



